Citation Nr: 0918921	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to August 1972.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Procedural history

In July 2003, the Veteran filed a claim of entitlement to 
service connection for PTSD.  The Veteran's claim was denied 
in the January 2004 rating decision.  The Veteran disagreed 
with this denial and perfected an appeal by filing a timely 
substantive appeal [VA Form 9] in October 2004.

In September 2006, the Veteran presented sworn testimony 
during a personal hearing in Portland, Oregon which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims file.  

In January 2007, the Board denied the claim of entitlement to 
service connection for PTSD.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In November 2008, counsel for the Veteran and 
the Secretary of VA filed a Joint Motion for Remand.  An 
Order of the Court dated December 30, 2008 granted the motion 
and vacated the Board's decision.

Pursuant to the Court's remand, in a January 2009 letter, the 
Board provided the Veteran and his attorney the opportunity 
to submit additional evidence and argument in support of the 
appeal.  In response to the Board's letter, the Veteran's 
attorney submitted additional argument in an April 2009 
letter, which has been associated with the Veteran's VA 
claims folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.  

Reasons for remand

Stressor verification

The Veteran previously submitted information indicating that 
he witnessed a February 1970 accident in which a fellow 
soldier was killed by an overturned bucketloader.  The 
Veteran's claimed stressor was submitted to the United States 
Army and Joint Services Records Research Center (JSRRC) 
[formerly the United States Armed Service Center for Unit 
Records Research (CURR)] by the RO in July 2005, which 
returned a negative reply in May 2006.  At the September 2006 
Board hearing, the Veteran indicated that a recent 
conversation with a friend had led him to realize that the 
fatal accident actually occurred in September 1970.  See the 
Board hearing transcript dated September 2006, pg. 4.  

The November 2008 Joint Motion for Remand indicated that the 
Board failed to provide adequate reasons and bases as to why 
the Veteran's revised stressor information was not submitted 
to the JSRRC for verification.  As the Veteran has provided 
sufficient detail about the alleged stressor to warrant 
verification by JSRRC, the Board finds that a remand is 
necessary.

Additionally, as the Board noted in its September 2006 
decision, the Veteran has asserted vague claims of 
participation in fire fights and exposure to rocket and 
mortar attacks.  See the VA examination report dated October 
2003.  However, the Veteran has provided insufficient details 
of these alleged incidents to allow for appropriate 
verification.  The Veteran should be once again asked to 
provide specific details [i.e. dates, locations, individuals, 
and units involved] pertaining to these possible stressors.

Private treatment records

In a letter dated August 2003, Dr. P.M. indicated that she 
began treating the Veteran for PTSD on November 7, 2001.  
However, the earliest treatment record in the claims file is 
dated December 30, 2001.  Also, the Veteran has indicated 
that he continues to receive psychological treatment from Dr. 
P.M.  A review of the claims file demonstrates that the most 
recent treatment record from Dr. P.M. is dated March 2003.  
Accordingly, any and all records from Dr. P.M. relating to 
the Veteran's initial PTSD diagnosis and continuing 
treatment, should be obtained and associated with the 
Veteran's claims file, as such evidence is potentially 
relevant to the matter on appeal.  

Social Security Administration (SSA) records

The evidence of record indicates that the Veteran currently 
receives Social Security disability benefits.  Medical 
records associated with any determination decision may shed 
light on the nature and origin of the Veteran's claimed 
disability.  An effort should therefore be made to obtain 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the Veteran and ask 
that he clarify when and where each of 
his stressors occurred.  The Veteran 
should also be asked to provide any 
additional corroborating evidence he 
may have pertaining to the alleged 
stressors experienced during his 
military service.  Any records or 
information so obtained should be 
associated with the Veteran's VA claims 
file.

2.	VBA should then review the file and 
prepare a summary of the Veteran's 
claimed stressors.  This summary, 
together with a copy of the Veteran's 
DD Form 214 and any other documents VBA 
deems to be relevant, should be sent to 
the JSRRC.  That agency should be asked 
to provide any information that might 
corroborate the Veteran's alleged 
stressors. 

3.	VBA should contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
claimed disability.  VBA should take 
appropriate steps to secure treatment 
records from Dr. P.M. as well as any 
medical treatment records identified by 
the Veteran and associate them with the 
VA claims file.

4.	VBA should contact the SSA for the 
purpose of obtaining any records 
from that agency which pertain to 
the Veteran's claim for disability 
benefits.  Any records so obtained 
should be associated with the 
Veteran's VA claims file.  Any 
notice from SSA that these records 
are not available should be noted 
in the Veteran's claims file.

5.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection 
for PTSD.  If the benefit sought on 
appeal remains denied, VBA should 
provide the Veteran and his 
attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




